UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): 25 July 2013 ALL GRADE MINING, INC (Exact of registrant as specified in its charter) COLORADO * State or other jurisdiction of incorporation Commission File Number IRS Employer Identification №. 370 West Pleasantview Avenue Hackensack , New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 788-3785 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03Material Modification to Rights of Securities Holders On 24 July 2013 All Grade Mining, Inc. upwardly modified its authorized shares to 1,000,000,000 common voting shares. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: 25 July 2013 Hackensack, New Jersey All Grade Mining, Inc. /s/ Gary Kouletas By: Gary Kouletas, CEO
